Title: To Thomas Jefferson from Levi Lincoln, 28 July 1801
From: Lincoln, Levi
To: Jefferson, Thomas


               
                  Sir
                  Worcester July 28th 1801
               
               By yours of the 12th mentioning a former letter which I have since had the honor of receiving, I was put into a state of some anxiety. The one of the 11th from some circumstance or another did not come to hand untill several days after the one of a later date. It is said by the Worcester post-Office tht. it went on to Boston & afterwards came back. On its reception, not suspecting it had been the letter I had been looking after, I opened it, without a previous attention to the seal; But on an immediate critical examination there could be found no appearance of any practice, unless indeed the superscription is to be considered as such. Of this on inspection you will be able to decide, for which purpose it is inclosed. Its having no appearance of coming from the President, not appearing to be his hand writing, or spelling, would have been considered as designed, on the principle of greater safety, had it come regularly to hand.
               From the arduous situation, and the conflicting complexity of circumstances, into which the principles and the measures of the past administration and it’s supporters have placed you; It must afford peculiar pleasure to know that the ruinous storm of passion prejudice and madness is abating, that the temper, and the habit of faultfinding, and of hostility, with us, is yielding to a spirit of acquiescence, accomodation and attachment to the new order of things: That the tone of private conversation, & public exhibition, have meliorated; and that the ruffled surfaces, of political circles, are tranquillized. This is undoubtedly to a great degree the state and tendency of things in Massachusetts. Nothing more is necessary to complete, or at least, to increase and establish this most desirable state of the public mind, than steadiness, firmness, and independence, in a strict adherence to those great republican principles, which you have so happily avowed, as the guides of your administration, and by seasonable explanations and statements, to exhibit Government to the view of the people, on the real principles, on which it is administered. The knowing of the federalists, know this, and see that the Executive must & will become popular, and attach to its measures the citizens, en masse; They consider the new order of things as established beyond the hope of any material alteration, and that it is their wisdom, their duty & their interest to make the best of it. Your answer to the New Haven remonstrance is much admired here, by the republicans, and will be productive of very salutary affects. The principles it contains alarm the Gentlemen in office, will put them on their behaviour, and prove to some of them a converting ordinance and of course an useful one. It has produced an exaltation of the public pulse, & excited the ravings, and the rantings only of madmen—But when resentment is substituted for sentiment,—feeling for principle,—and roiling for reasoning, it augurs well to the cause which has provoked it. Such writings can hurt only their authors, and the cause they are designed to serve—
               Not long since I passed a week in Boston, in Cambridge, at Commencement, & it’s neighbourhood, saw & conversed with many of the leading federalists on the subject of Government, its principles, and its administration, and endeavoured to learn the true state, & real character of the apparent opposition. The avowals of a sincere acquiescence, as a duty, and of giving a fair experiment to the new system were general. Declarations in favor of respecting the constituted authorities, of viewing their measures with candor, and of yeilding them federal aid, were very frequently made. The College exhibitions were decent, no abuse of individuals, no arraignment of systems, no denunciation of parties. The Gentlemen with whom I discoursed seemed to be agreed, in saying, that they were opposed to your election from a fear that your principles of Government were not sufficiently energetic, but being elected, like good citizens they would give you their support—That they were so far from being pleased with, or countenancing the scurrility and abuse which were continually issuing from the federal presses, that they disliked, discountenanced, & wished to prevent them. Judge Lowell, I mention him in particular, because he is one of the most respectable of the federal sect, and would be likely to know & express the sentiments of the party, observed that they were so distant from wishing to imbarrass your Administration, that they were desirous of strengthening it, & giving it reputation—He called at my lodgings spent some time with me, was desirous of conversing on public matters, appeared candid, spoke handsomely of many southern characters, highly of some, urged me very much to see him at his seat, for the purpose of more conversation—Having been always in the habit of respecting his integrity I beleived him sincere, and was pleased with his frankness—
               The history of federalism which I have been giving will to you appear strange, and I fear will be thought to be the effect of an easy credulity. I may be deceived, but have a confidence in the result of my own observations. My impressions have been different, formed by news-papers and the conversations which I have had with warm republicans. They now admit there is this apparent alteration, a surprising ostensible change, but they say it is an acted part, that opportunities are waited for, and at some future time, four years hence, they will come out, and rally on their old ground.—There is no danger of this. Let the federalists do right, for the present, and nothing is to be apprehended, from their after exertions. The body of the people have been federalists from deception, and imitation. If the leaders counterfeit the republican character, the lead, will beleive it real & copy them; and these once brought back to their interest, will not abandon it at the next election, or at any future time, during the Existence of the present generation. The news paper clamor undoubtedly originates with the editors themselves and an inferior description of writers, aided by some busy clergy men, I am sure the leading & respectable federalists would think themselves slandered at the imputation of countenancing it—They say it is disliked, they appear to be disgusted—and indeed it has become too paltry to be by them indured—This dislike of themselves is a sort of half way conversion to others. They are almost perswaded; and your principles of administring the Government, of gaining it friends by destroying the principle of enmity; of spreading it’s influence, by a spirit of kindness; of refuting reproaches, by magnanimity of conduct and of silencing opposition by winning it over, will not only almost, but altogether make them republicans—
               The effects of removals will be very different in different places. In Connecticut there is but one opinion and one wish, among the republicans. In Massachusetts it is other wise. In the former place, an attempt to get the General Government, under the influence of an arrogant official clamor, and an ecclesiastical terror, has been general; in the latter, this has been the measure of a few, of little weight in society, still diminishing, still sinking. With them, corrosives, and instances of amputations, will be useful; with us healing applications. I indulge, to an opinion, with anxious diffidence, which may, in any degree, militate with the one, that, yourself, or the Gentlemen with you, may have formed. were you on the spot, you could better decide. You, as I have done, think too much of our news paper opposition. Be assured it is contemptible, and kept alive by a few desperate, and dying scribblers. Rhode Island is tranquillised, and its jaring parts brought together, excepting on a question among themselves, who have the merit of doing it? who shall possess most of the executive confidence? and who shall be considered as republican leaders?—In respect to Boston, my real opinion is requested. Fidelity obliges me to give it. The political situation of this town is somewhat peculiar: what was formerly called the Essex Junto, is broken and now form two parties, the one which is very small retaining a respect for their former opinions, the other wishing to be considered as having acted & thought with the great body of federalists, & with them, will undoubtedly come over to the side of Government. with this last description of characters, the public officers appear to be placing themselves. None acknowledge an attachment to the Hamiltonian principles & measures. I cannot learn that Mr —— has been more active or violent than the rest of the Gentlemen in office, beleive he has conducted prudently under existing circumstances, have not seen him, have no particular connection with him, he is esteemed by both parties as an amiable man, and a very faithful and able officer, was once a warm and an enlightened republican, is a man of reading, sense, & candor. on these properties & habits, there are grounds for hope and calculations. Nature designed him for a republican, and she may yet challenge him as her own—His removal, if thought to be necessary or useful, may be made in future, when Government has strengthened herself by having made her principles and arrangements more known. At present, it might check that accomodating temper which is certainly prevailing, and will terminate in that consolidation of our fellow citizens, which is the object of your wishes. When things are progressing the right way, there is some hazard, in changing them
               There is one further view of this subject to be taken. Some warm & worthy republicans, are for general removals and some of these, expect to fill the vacancies, and also some others, who are not of that consideration, and respectability of character, as would give reputation to Government. A third class of high standing, and weight of character, and whose feelings, reputation, and interest are equally connected with the success of your administration, think it best, for the present, there should be no more removals with us. (Mr Otis, & some in the district of Maine excepted). Should the contemplated vacancy be made, Generals, Hull & Jackson, Docter Jarvis & Mr Austin, would be candidates, with many others, with equal pretensions, in their own opinions. Their respective connections, would think their particular friend ought to prevail. But one could have it. The rest would feel disappointed, disobliged. The preference, involving a relative imputation in the unfortunate rivals, each would be better pleased with the office remaining as it is, than to see it in the hands of a prefered competitor. There being no one character possessing preeminent, and designating pretensions to the office, and the republicans not agreeing (as in Connecticut) on their candidate, the appointment would probably occasion more zeal, tho’ secret uneasiness, than the removal itself would. Our friend Genl. L—— merits Governmental attention. His services, and his sufferings, have been great, long and steady. It would be happy if the United States could find imployment for him, to mutual advantage. I do not know what his present circumstances, situation, and wishes are. It has been said that he went from this country under imbarrassments. If so it is hoped, that he has extricated himself. His presence and his independent, and unimbarrassed exertion, in the County of Hampshire, will be of very great importance, to that part of the Country. It is the very place where he is most wanted, as an advocate for republican measures, and a promising candidate for a representative to a future Congress—I will endeavour to become acquainted with his circumstances and prospects—I do not know, what can be done for him, at the present moment. I doubt the policy of turning out of office, in this Government, & puting him in. My impressions are strong on this subject, as it respects this State. The great desideratum, the coalition of parties would not be promoted by it. I hope, and I feel a pride in beleiving, that while Washington defended our Country, and subsequent administrations, if they preserved, divided and endangered it; the more glorious & difficult work of rendering it united, safe & happy, is in reversion for yourself—I know the republicans, who have been agonizing against oppressions, who have stemed a torrent of abuse, been, persecuted, hunted, fined, imprisoned, and almost beaten with stripes, by the past, merit every attention from the present Government; And that nothing less exalted than republican virtue, can with composure see the offices of a free Country enjoyed by its enemies, “the children’s bread eaten” by —— But they ought to recollect, they have a much more important interest, a much deeper concern staked, in the spread and the triumphs of liberty, whose energies might be weakened, if not destroyed, by an accommodation to the private feelings, or interest, even of injured merit—
               On the reception of yours of the 11th., I wrote to Mr Brown the acting navy Agent, for the facts respecting the Berceau; have not yet received them; have been waiting for them for the purpose of making to you a more complete statement, than I am able to do without them. From an unwillingness to delay longer, I now transmit my own recollections on the subject, which are beleived to be substantially correct. Soon after Pichon’s arrival, he stated by note, and verbally repeatedly, that the first consul immediately on signing the treaty, anticipated its ratification on our part,—had given orders to surcease captures every where, had caused all American property, not detained, under the idea of its being contraband merchandise destined for an enemys port, to be restored; and that he had, in favor of the Americans, made, for the trial of this property, summary & unexpensive arrangements. In return, Pichon requested to know, what French state ships, had been taken, what property not difinitively condemned at the signing of the treaty, where they were,—in what situation, they were, and a return of them—Observing, as the article which was rejected by our Government, was conceded to by his, at the instance of the American commissioners, there could be no doubt of the final ratification of the treaty. An application was made to the secretary of the Navy for information on the above matters. I was informed by him, as the facts could not be sufficiently ascertained by any documents in his office, he had written to the proper offices to obtain them. This from the nature of the business required time. Pichon repeated his notes, and verbal applications on the subject, & was very desirous of an answer in writing—He wished to make a communication to his government. I beleive while things were in this situation Stodart gave the orders for the Berceau, being put into hansome order to be given up, he being informed by myself, or by you, that you thought it proper she should be restored—I do not recollect at this time, there had been any directions, concerning her repairs. In a conversation, as it lies in my mind, previous to this, with Stodart, he having caused her to be purchased for the Government, he stated some repairs as necessary. I beleive both before and after you assumed the administration, he either in pursuance of directions from the former President, or from the course of his office, or from a sense of propriety & necessity, made arrangements for restorations involving cost & expence. The purchase of a ship, is an instance of consequence. Not long before you left the seat of Government for Monticello, Pichon addressed a note to the secretary of State, pro tem, requesting among other things, a restoration of the Berceau, the Insurgente, & other state ships, in the condition they were in, when taken. From the note, which is in the office, its date & precise tenor may be known—In an interview induced by the above note, after some conversation respecting the condition in which the ships, by treaty, ought to be restored, and payment for those which could not be restored. Mr Pichon observed, that the amount of the repairs of the Berceau, could be no object in a pecuniary view to France, separate from a particular inconvenience he felt to do it himself, from not being able in the then situation of the two countries, to dispose of bills or paper on his country. that he knew his Government would not be critical in her demands, but act on generous & liberal principles, that the Berceau was the only ship which we probably should give up, and however her repairs might be a matter demandable, his Government had rather receive them as a token of sincerity and friendship then as a matter of right—I was not satisfied that the United States, were obliged to put her into a better state, than she was in, at the time she surrendered, but was fully impressed, with the propriety & policy of doing it. I stated the above circumstances to Genls Dearborn & Smith; they thought with me on the subject. I understood Pichon himself, had conversation with Smith of the above import. I recollect of stating to you, Pichon’s wishes, and my own ideas in favor of a compliance, but think you then gave no opinion. Afterwards Genl Smith informed me, he had given orders for her being repaired—The foregoing are the material facts, as recollected—I thought it right then, and now think it one of the last acts, which ought to be complained of. Both countries had anticipated the ratification of the treaty. Both were obliged to construe it, as far as was necessary to do acts under it. The first consul had done it for himself—It was constitutionally with the President to construe for the United States. To have refused, on a demand persisted in, would have been considered as giving a construction to be adhered to. If doubtfull and not acquiesed in, it might have endangered the returning friendship, if not the ratification of the treaty. If complied with as a matter of right, it would have fixed the principle, as applicable to other property. The expedient, will probably dispose of the difficulty resulting, from our deciding in favor of ourselves on a national & doubtfull question. If the right was doubt-full, and there must have been a decision, surely American liberality, in a little matter, would act generously, or at least decide in favor of a middle way—It will be of use to consider that the Berceau was but one, of several articles, which were to be given up, & I beleive she was condemned and sold, if not libelled, after a knowledge of the treaty had reached us. The rest of the articles, ships and chattels, we could neither restore or tell where they were. It was just, that the injury in not restoring, should meet with some compensation in the quality of what was given up. It may be further remarked, that the Barbary powers were on the point of making war on us, That our frigates were then preparing for the Mediterranean, for the protection of our trade, then in Jeopardy, that the harbors of France and of Spain & their friendship were of indispensible importance to the success of the expedition. Sending this small Instance of liberality, this proof of national friendship, in advance of our ships, was probably carrying it to a good market—
               I beleive the idea of repairing, was upon no particular fund or appropriation, but on a set of circumstances that carried with them the propriety and necessity of anticipation—The Executive had ratified the treaty, with an exception—The old administration had taken some measures, in a course of its execution; Congress by reducing the navy had, indirectly, recognized their own approbation of it, and thereby impliedly pledged themselves for the necessary pecuniary appropriations, and to the amount that the President’s construction of the treaty should make requisite. Some money became indispensable, on the most narrow construction of the article for restoration. The Berceau, with other ships & property, were to be returned in the condition there were in, at the moment of capture or to be paid for, according to their then value. This was in doing, in part, under the old Government, by the purchase of the Berceau & some repairs; When you came into the administration & the matter became an object of your attention. The question of expending monies, for the execution of the treaty, without funds, was decided under Mr. Adams’s administration; you adopted no new principle; It was only entered a little further in degree—he could have laid the matter before Congress & obtained an appropriation, you could not for the object was not of sufficient magnitude to justify your convening the Legislature. The remaining alternative would have been, to have kept & supported the french prisoners, untill after you should regularly be made acquainted with the treaty’s final ratification, and the Berceau, at cost, untill after the meeting of the next Congress, and untill such repairs could be afterwards made as should become necessary from the adoption of one or the other construction of the treaty, which probably would not have been completed untill in the course of the next spring—Indeed if she had not been purchased by the administration (without funds) she would have been by an individual, and Government must have paid for her a price of very difficult estimation. In either alternative, it must have cost the United States more than double the sum they are now chargeable with, from adopted measures—I have had frequent occasion, to give explanations, of this business, and of the supplies to the french officers, which have generally given satisfaction. The candid, with us, are not displeased—A few unprincipled, & unimportant characters make the clamor—A single writer, even the editors themselves, are competent to all which is seen in the news papers—In my conversation with Judge Lowell, he observing that the difference between the federalist & Republicans was not so great as was generally apprehended. I remarked yt on some important principles there was a difference; That they, from an idea of a deficiency of power in the Executive, were for strengthening it, by placing at its disposal a large physical power, & by the very existence of which, to make a strong restraining impression on the minds of the citizens, as also by calling about the President at a great expence; Influencial characters, who would have an interest in supporting, were for extending the power of the Executive, if not in violation of the Constitution, as far as would consist with its most liberal construction, and on adherence to its forms. He acknowledged it was in some degree true, and said there were instances when it became necessary to exercise powers not expressly, constitutionally & legally provided for. That there was no existing provision for the disposition which had been made of the Berceau, yet, that it was necessary, that he did not mention it, by way of complaint, for he should have done the same thing—Whether he refered to the giving her up before the treaty was ratified, or to the repairs, or to both, I do not know, in either case his observation illustrated the subject under consideration. I have heard no man of any consideration in society complain of your conduct in this particular—
               My memory is not perfectly clear respecting a second application for supplies to the French—It is well recollected on the application of Leiutenant Clementes, stating in a petition in behalf of the officers of the Berceau, their injuries, their privations & necessitous circumstances; that they were in debt to private families where they had been boarding; that they could not leave the country without making payment, of which they possessd no means. you gave directions, to have each of them supplied to the amount of a certain sum, or at a certain rate—the french consul giving security for its repayment. On Clemens being informed of this provision, at the office, he said it was inadequate to their necessities, and (as I think refusing the letters & orders which were offered him) waited on you at your lodgings & their obtained directions for an allowance equal to the amount of what would have been their wages from the time of their capture, the french Consul giving security for its repayment. Some time afterwards Mr Pichon in a note addressed to the then acting Secretary of State, mentioning his own unfavorable situation for making some necessary supplies, requested the aid of the United States, pledging himself & his Government, that any advances, should be repay’ed in France, or else where, as soon as arrangements could be made for that purpose. My recollection is somewhat confused as to the object of these supplies, but I think for a body of French prisoners who had been confined in Fredericktown—and that your directions were in favor of the supplies on the terms mentioned. The note is in the office & will explain the circumstances—In the first instance the common sailors who were said to be destitute, were directed to be furnished with decent clothing, without any stipulation for repayment—The above supplies may be considered as coming out of the appropriations for the maintenance of French prisoners. The United States would have felt injured & disgraced, had these supplies been withheld under the pressing circumstances which called for them—I do not recollect any thing more respecting the above mentioned transactions. So soon as I obtain returns from Mr Brown, the navy agent, of other particulars they shall be forwarded—I will procure & transmit as soon as is in my power the list of Officers you request, and will endeavour to become acquainted with their future & present political measures & principles, both in public, and in their more private circles. If they will come round and act sincerely, and cordially with the powers which be, they will occasion more joy, and have greater influence on the common people, than twenty who have never strayed. I ought to have mentioned that Brown may be prevailed on to accept of the office of Navy Agent. He is one of the best men in the world for this business. I pressed him in your name, & by the authority of the U.S—I hope Dearborn has settled it with him. As the public mind is here at rest respecting the Berceau, and no inconvenience can result from a delay, I shall omit a public statement, untill I can know that the general cast of the above account meets your approbation, in point of policy, & correctness; and the rather as the publication, by strong conjecture, through my private explanations, would probably be traced to its real author, & thereby, in a sort commit, the subject. I am unwilling to confide, to my own discretion solely, a matter in which your administration, and your feelings may be concerned. In writing thus largely and unreservedly it is to be feared I have more than fatigued. My object was, to increase your means of judging, by my detail of facts. and my wishes were, to submit, on subjects of solicitude, ideas, to your reviewing consideration, by the observations I have made. If improperly, goodness and candor will excuse it in one, whose highest wishes & present felicity are involved in the success of your public measures—Permit me to hope, for the honor of hearing from you, as often as may be convenient—I shall be troubling you with communications from time to time. If Massachusetts gets right, all will be right—The other eastern states will be with her. A few more republican newspapers, and the thing is accomplish’ed. Exertions are making to obtain them. Editors alone are wanting, sufficient encouragement would be given them. I mean soon to spend some time in Boston, shall improve the opportunity to political purposes. material occurrences, if any, shall be forwarded—
               Accept Sir assurances of my sincerest friendship and highest respect
               
                  
                     Levi Lincoln
                  
               
             